Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
 10
 11
                                UNITED STATES DISTRICT COURT
 12
                               CENTRAL DISTRICT OF CALIFORNIA
 13
 14     Rafael Arroyo, Jr.,                     Case No.
 15               Plaintiff,
                                                Complaint For Damages And
 16       v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
 17     MJM Vallejo Mini-Market Inc., a         Act; Unruh Civil Rights Act
        California Corporation; and Does 1-
 18     10,
 19               Defendants.
 20
 21         Plaintiff Rafael Arroyo, Jr. complains of MJM Vallejo Mini-Market Inc.,
 22   a California Corporation; and Does 1-10 (“Defendants”), and alleges as
 23   follows:
 24
 25     PARTIES:
 26     1. Plaintiff is a California resident with physical disabilities. He is a
 27   paraplegic who cannot walk and who uses a wheelchair for mobility.
 28     2. Defendant MJM Vallejo Mini-Market Inc. owned the real property


                                            1

      Complaint
Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 2 of 7 Page ID #:2




  1   located at or about 16804 Downey Avenue, Paramount, California, in March
  2   2019.
  3     3. Defendant MJM Vallejo Mini-Market Inc. owns the real property
  4   located at or about 16804 Downey Avenue, Paramount, California, currently.
  5     4. Defendant MJM Vallejo Mini-Market Inc. owned Arco located at or
  6   about 16804 Downey Avenue, Paramount, California, in March 2019.
  7     5. Defendant MJM Vallejo Mini-Market Inc. owns Arco (“Gas Station”)
  8   located at or about 16804 Downey Avenue, Paramount, California, currently.
  9     6. Plaintiff does not know the true names of Defendants, their business
 10   capacities, their ownership connection to the property and business, or their
 11   relative responsibilities in causing the access violations herein complained of,
 12   and alleges a joint venture and common enterprise by all such Defendants.
 13   Plaintiff is informed and believes that each of the Defendants herein,
 14   including Does 1 through 10, inclusive, is responsible in some capacity for the
 15   events herein alleged, or is a necessary party for obtaining appropriate relief.
 16   Plaintiff will seek leave to amend when the true names, capacities,
 17   connections, and responsibilities of the Defendants and Does 1 through 10,
 18   inclusive, are ascertained.
 19
 20     JURISDICTION & VENUE:
 21     7. The Court has subject matter jurisdiction over the action pursuant to 28
 22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 25   of action, arising from the same nucleus of operative facts and arising out of
 26   the same transactions, is also brought under California’s Unruh Civil Rights
 27   Act, which act expressly incorporates the Americans with Disabilities Act.
 28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

      Complaint
Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 3 of 7 Page ID #:3




  1   founded on the fact that the real property which is the subject of this action is
  2   located in this district and that Plaintiff's cause of action arose in this district.
  3
  4       FACTUAL ALLEGATIONS:
  5       10. Plaintiff went to the Gas Station in March 2019 with the intention to
  6   avail himself of its goods or services and to assess the business for compliance
  7   with the disability access laws.
  8       11. The Gas Station is a facility open to the public, a place of public
  9   accommodation, and a business establishment.
 10       12. Paths of travel are one of the facilities, privileges, and advantages
 11   offered by Defendants to patrons of the Gas Station.
 12       13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
 13   provide accessible paths of travel in conformance with the ADA Standards. 1
 14       14. Currently, the defendants do not provide accessible paths of travel in
 15   conformance with the ADA Standards.
 16       15. Plaintiff personally encountered this barrier.
 17       16. By failing to provide accessible paths of travel, the defendants denied
 18   the plaintiff full and equal access.
 19       17. The lack of accessible paths of travel created difficulty and discomfort
 20   for the Plaintiff.
 21       18. The defendants have failed to maintain in working and useable
 22   conditions those features required to provide ready access to persons with
 23   disabilities.
 24       19. The barriers identified above are easily removed without much
 25   difficulty or expense. They are the types of barriers identified by the
 26
 27   1
        For example, there was no safe wheelchair accessible route of travel from the boundary of the site to the
      entrance of the Gas Station store. On information and belief there are other issues with the paths of travel
 28   that render them non-compliant. Those issues will be fleshed out in discovery and inspections. The plaintiff
      seeks to have accessible paths of travel.


                                                           3

      Complaint
Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 4 of 7 Page ID #:4




  1   Department of Justice as presumably readily achievable to remove and, in fact,
  2   these barriers are readily achievable to remove. Moreover, there are numerous
  3   alternative accommodations that could be made to provide a greater level of
  4   access if complete removal were not achievable.
  5     20. Plaintiff will return to the Gas Station to avail himself of goods or
  6   services and to determine compliance with the disability access laws once it is
  7   represented to him that the Gas Station and its facilities are accessible.
  8   Plaintiff is currently deterred from doing so because of his knowledge of the
  9   existing barriers and his uncertainty about the existence of yet other barriers
 10   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 11   discriminatory barriers again.
 12     21. Given the obvious and blatant nature of the barriers and violations
 13   alleged herein, the plaintiff alleges, on information and belief, that there are
 14   other violations and barriers on the site that relate to his disability. Plaintiff will
 15   amend the complaint, to provide proper notice regarding the scope of this
 16   lawsuit, once he conducts a site inspection. However, please be on notice that
 17   the plaintiff seeks to have all barriers related to his disability remedied. See
 18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 19   encounters one barrier at a site, he can sue to have all barriers that relate to his
 20   disability removed regardless of whether he personally encountered them).
 21
 22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 24   Defendants.) (42 U.S.C. section 12101, et seq.)
 25     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 26   again herein, the allegations contained in all prior paragraphs of this
 27   complaint.
 28     23. Under the ADA, it is an act of discrimination to fail to ensure that the


                                                4

      Complaint
Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 5 of 7 Page ID #:5




  1   privileges, advantages, accommodations, facilities, goods and services of any
  2   place of public accommodation is offered on a full and equal basis by anyone
  3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  4   § 12182(a). Discrimination is defined, inter alia, as follows:
  5            a. A failure to make reasonable modifications in policies, practices,
  6               or procedures, when such modifications are necessary to afford
  7               goods,     services,    facilities,   privileges,    advantages,    or
  8               accommodations to individuals with disabilities, unless the
  9               accommodation would work a fundamental alteration of those
 10               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 11            b. A failure to remove architectural barriers where such removal is
 12               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 13               defined by reference to the ADA Standards.
 14            c. A failure to make alterations in such a manner that, to the
 15               maximum extent feasible, the altered portions of the facility are
 16               readily accessible to and usable by individuals with disabilities,
 17               including individuals who use wheelchairs or to ensure that, to the
 18               maximum extent feasible, the path of travel to the altered area and
 19               the bathrooms, telephones, and drinking fountains serving the
 20               altered area, are readily accessible to and usable by individuals
 21               with disabilities. 42 U.S.C. § 12183(a)(2).
 22     24. When a business provides paths of travel, it must provide accessible
 23   paths of travel in compliance with the ADA Standards.
 24     25. Here, the failure to provide accessible paths of travel is a violation of the
 25   ADA.
 26     26. The Safe Harbor provisions of the 2010 Standards are not applicable
 27   here because the conditions challenged in this lawsuit do not comply with the
 28   1991 Standards.


                                              5

      Complaint
Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 6 of 7 Page ID #:6




  1      27. A public accommodation must maintain in operable working condition
  2   those features of its facilities and equipment that are required to be readily
  3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  4      28. Here, the failure to ensure that the accessible facilities were available
  5   and ready to be used by the plaintiff is a violation of the law.
  6
  7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  9   Code § 51-53.)
 10      29. Plaintiff repleads and incorporates by reference, as if fully set forth
 11   again herein, the allegations contained in all prior paragraphs of this
 12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 13   that persons with disabilities are entitled to full and equal accommodations,
 14   advantages, facilities, privileges, or services in all business establishment of
 15   every kind whatsoever within the jurisdiction of the State of California. Cal.
 16   Civ. Code §51(b).
 17      30. The Unruh Act provides that a violation of the ADA is a violation of the
 18   Unruh Act. Cal. Civ. Code, § 51(f).
 19      31. Defendants’ acts and omissions, as herein alleged, have violated the
 20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 21   rights to full and equal use of the accommodations, advantages, facilities,
 22   privileges, or services offered.
 23      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 24   discomfort or embarrassment for the plaintiff, the defendants are also each
 25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 26   (c).)
 27
 28


                                               6

      Complaint
Case 2:19-cv-05254-DDP-MRW Document 1 Filed 06/17/19 Page 7 of 7 Page ID #:7




  1          PRAYER:
  2          Wherefore, Plaintiff prays that this Court award damages and provide
  3   relief as follows:
  4       1. For injunctive relief, compelling Defendants to comply with the
  5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  6   plaintiff is not invoking section 55 of the California Civil Code and is not
  7   seeking injunctive relief under the Disabled Persons Act at all.
  8       2. Damages under the Unruh Civil Rights Act, which provides for actual
  9   damages and a statutory minimum of $4,000 for each offense.
 10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 12
 13   Dated: June 12, 2019             CENTER FOR DISABILITY ACCESS
 14
                                       By:
 15
 16                                    ____________________________________
 17                                           Russell Handy, Esq.
                                              Attorney for plaintiff
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             7

      Complaint
